Citation Nr: 1550732	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  13-00 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a sleep apnea disorder, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition, to include skin cancer, facial scar, and chloracne, and to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of August 2012 and March 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.  The hearing was conducted in accordance with the due process requirements of 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ took testimony on the issues of 1) entitlement to service connection for obstructive sleep apnea, also claimed as secondary to service-connected PTSD and 2) entitlement to service connection for a skin disability, to include skin cancer, a facial scar, and chloracne.  The hearing focused on the information necessary to substantiate the identified claims.  The issues were fully explained, and the VLJ suggested evidence that may have been overlooked.  

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.




FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam; accordingly, exposure to herbicides is presumed.

2.  The competent and probative evidence of record does not support a finding that a relationship exists between the Veteran's diagnosed sleep apnea and his military service, nor that his diagnosed sleep apnea is causally related to, or aggravated by, his service-connected PTSD.

3.  The Veteran's diagnosed skin condition, basal cell cancer, is not related to his military service, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a sleep apnea disorder, to include as secondary to, or aggravated by, service-connected PTSD, is not warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  Entitlement to service connection for a skin condition, to include skin cancer, facial scar, and chloracne, and to include as due to herbicide exposure, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (2000), VA has a duty to notify the claimant and the claimant's representative of any information or evidence not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of any portion of the evidence to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  By letters mailed to the Veteran in February 2012 and June 2012, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his or her claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In the instant case, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the Veteran's statements, a medical journal article submitted by the Veteran, service treatment records, photographs, and VA treatment records.

In July 2012, the Veteran underwent a VA examination for his skin condition.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his medical history, documented his current medical condition, and rendered an appropriate diagnosis consistent with the remainder of the evidence of record.

In July 2014, a VA disability benefits questionnaire (DBQ) was completed with respect to the Veteran's claimed sleep apnea condition.  The VA physician based her diagnosis and opinion upon a review of the Veteran's records without an in-person examination.  The report recites the Veteran's pertinent medical history and contentions and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

The Board concludes that the VA examination report and DBQ are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that a VA examination or opinion must be adequate).  VA has satisfied the notification and duty to assist provisions of the law, and no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.


Legal criteria of service connection, generally

In general, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  See 38 C.F.R. § 3.303(d) (2015); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disability can be service-connected on a secondary basis if proximately due to, or the result of, a service-connected condition.  See 38 C.F.R. § 3.310(a) (2015). 
In order to establish entitlement to service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2015).  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is an alternative means of establishing presumed service connection with respect to one of the listed chronic diseases.  Competent medical evidence is required, unless non-expert evidence is competent to identify the existence of the condition.  See 38 C.F.R. § 3.303(b) (2015).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service connection for sleep apnea

The Veteran seeks service connection for obstructive sleep apnea on both a direct basis and on a secondary basis related to his service-connected PTSD.  See Veteran's claim of February 2012; Veteran's notice of disagreement of April 2012.  The Veteran has a current disability, having been diagnosed with "obstructive sleep apnea syndrome (moderate)".  See August 2004 private treatment record of Dr. K. L.; VA disability benefits questionnaire of July 2014.  

As for an injury or disease during service, which is the second element of direct service connection under Hickson, the preponderance of the evidence indicates no injury or disease relating to sleep apnea during military service.  The Veteran's service treatment records contain no complaints of, or treatment for, a sleep disorder.  The Veteran has offered lay testimony as to purported symptoms of sleep apnea.  Specifically, at the July 2015 Board hearing, the Veteran testified that during military service he "had a bad habit of snoring a lot."  He was "not certain" whether fellow Marines complained about his snoring.  He stated, "It seems like one sergeant who I slept in a tent with . . . may have complained about the fact that I snored."  The Veteran also stated that, during service, his wife "mentioned that I would snore extremely loud and sometimes gasp for breath."  The Veteran's wife states that she noticed "loud snoring" upon the Veteran's return from his tour of duty in Vietnam.  See spouse's statement of September 2015.  The Veteran further recalls having "a lot of trouble getting sleep" while in service upon returning from Vietnam.  See transcript of July 2015 Board hearing.  The Veteran did not undergo a sleep study until 2004, when he was diagnosed for the first time as having obstructive sleep apnea.  See August 2004 private treatment record of Dr. K. L.

The Board notes that the Veteran and his wife are competent to attest to sleep symptoms that are personally observed or experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) (2015).  The competency of evidence must be distinguished from weight and credibility, which are factual determinations relating to the probative value of the evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board cannot determine that lay evidence as to a diagnosis lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board may, however, properly take into account a lengthy period in which a condition was not complained of.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Here the Veteran did not complain of sleep difficulty during service or for years thereafter.  The earliest treatment and diagnosis dates from 2004, some 25 years after the Veteran's separation from service.  The Board finds that the Veteran's reported history of loud snoring, gasping for air, and feeling tired is outweighed by the lack of any post service treatment or complaints of sleep apnea until 2004.  The Veteran's recent statements concerning in-service sleep problems are at odds with the remainder of the record, which suggests that no injury or disease occurred during service or for some 25 years thereafter.  As such, the Veteran's statements are lacking in credibility and probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that, while VA cannot ignore a veteran's testimony simply because the claimant is an interested party, personal interest may affect the credibility of the evidence).  Because Hickson element (2) is not met, service connection on a direct basis is not warranted.

The Veteran argues that there is "some connection" between his PTSD and that they are "tied together some way or another."  See transcript of July 2015 hearing.  The Board must consider whether the Veteran's service-connected disability of PTSD causes or aggravates his current sleep apnea.  See Wallin, supra; Allen, supra.  A VA doctor provided a negative opinion as to service connection on both a direct basis and secondary basis.  See July 2014 DBQ.  The physician concluded, upon a review of medical records and a review of the medical literature, that "the obstructive sleep apnea is less than likely permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge and was not caused by and/or worsened by an already service connected disability, such as this Veteran's Post Traumatic Stress Disorder (PTSD).  See July 2014 DBQ.

The following rationale was given for the opinion:  "The natural progression of the Obstructive Sleep Apnea was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  The Veteran's type of sleep Apnea is diagnosed on Sleep Study as obstructive sleep apnea.  Obstructive sleep apnea is by definition caused by an anatomic obstruction or collapse of the upper airways during sleep.  The anatomic obstruction described in medical literature is associated with obesity, obstruction of the nasal or oropharyngeal passages by adipose tissue, anatomic positioning resulting in obstruction, swelling or hypertrophy of the upper airway anatomy. The obstruction causing the sleep apnea is treated by the positive pressure opening the airways enabling the Veteran to breath without interruption while asleep. The psychiatric diagnosis of Post Traumatic Stress Disorder with headache less than likely has any effect on anatomic obstruction of the upper airways during sleep to prevent airflow or breathing."  Id.

The VA physician noted the opinion of the Veteran's licensed treating psychologist that the Veteran's "sleep disorder, despite its etiology, will hinder [the Veteran's] ability to adequately deal with the symptoms of [the Veteran's] PTSD."  See October 2012 letter of M. C., M.Ed.   It was pointed out that the counselor's opinion "does not address the fact that the most common contributing factor to the Veteran's obstructive sleep apnea, excessive weight, has increased from the Veteran's inservice weight in 1970 near the time of discharge at 165 lbs, to that of 220 lbs at the time of the Polysomnogram."  The VA physician also noted that "progressive weight gain" had been entered in the Veteran's VA treatment records to the present in 2014, with a weight of 264 pounds documented in April 2014.

The VA physician concluded: "Whether the obstructive sleep apnea hinders the post traumatic stress disorder was not a consideration of relevance in the polysomnogram recommendations for treatment or interpretation.  The etiology of the current obstructive sleep apnea is more likely than not related to the obstruction in the upper airways due to adipose tissue which correlates to the weight gain that has progressed as documented in VHA records."  The VA physician also cited to several journal articles that discuss the reasons or risk factors for obstructive sleep apnea, including obesity as "the best documented risk factor for OSA."  See VA DBQ of July 2014.

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  See 38 U.S.C.A. 1154(a) (West 2014); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, supra; Buchanan, supra. 

The Board finds that the competent evidence of record indicates the lack of a causal relationship, on either a direct or a secondary basis, between the Veteran's currently diagnosed sleep apnea and his military service.  The diagnosis a non-obvious disability such as obstructive sleep apnea requires specific medical training and is beyond the competency of a layperson.  The statements offered by the Veteran and his spouse in support of the Veteran's own claim are not competent evidence of a medical nexus.  The Board finds that non-expert contentions with regard to a medical nexus between the Veteran's sleep apnea and his military service, or to aggravation, to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2015).

The Board is aware of the provisions of 38 C.F.R. § 3.303(b) relating to chronicity and continuity of symptomatology. The Veteran appears to be contending that he has had sleep apnea continually since service.  Obstructive sleep apnea is not listed, however, among the chronic diseases for which a presumption of service connection may apply.  See 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).

The Veteran submitted a 2005 article from the Annals of General Psychiatry that found an association between depression and obstructive sleep apnea.  The journal article contains general information as to a correlation or possible relationship between sleep apnea and depression but is not a medical opinion that relates to the Veteran.  The article makes no finding that PTSD causes or aggravates sleep apnea generally or in the particular case of the Veteran.  An attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal is ordinarily "too general and inclusive."  See Sacks v. West, 11 Vet. App. 314, 317 (1998).

The VA medical opinion of July 2014 is highly probative of the nexus issue and entitled to significant weight in light of the reviewing physician's full consideration of the record and an opinion supported by a full rationale.  For the reasons expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.


Service connection for a skin condition,
 to include skin cancer, facial scar, and chloracne

The Veteran contends that he has a skin condition that is related to his military service, in particular to his exposure to herbicides during service in Vietnam.  The medical evidence of record documents a current diagnosis "basal cell cancer" under the diagnostic heading of "tumors and neoplasms of the skin, including malignant melanoma."  See VA examination report of July 2012.  Therefore, the first element of direct service connection, a current diagnosis, is established.

With regard to element (2) of Hickson, an in-service disease or injury, a service treatment record of February 1966 notes "progressive skin disorder on RT side body" with a provisional diagnosis of "lipoid degeneration."  A record of April 1966 states, "This is idiopathic progressive atrophoderma of perini and pacini.  It is a disease which is of unknown cause and is due to atrophy and thinning of underlying dermal tissue."  This evidence establishes an injury during service.

Evidence of an in-service injury is also satisfied by the Veteran's conceded in-service exposure to herbicides.  The Veteran served in the Republic of Vietnam from December 1967 to December 1968.  See VA record of July 2012.  His exposure to herbicides is therefore presumed.  See 38 U.S.C.A. § 1116(f) (West 2014).

The Board notes that, pursuant to Section 3 of the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between suspect diseases and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

On the basis of studies by the NAS, the Secretary has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-608 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); 74 Fed. Reg. 21,258-260 (May 7, 2009). 

The Veteran's diagnosed skin condition, basal cell cancer, is not among the diseases listed as presumptively related to herbicide exposure.  See 38 C.F.R. § 3.309(e) (2015).  Therefore, basal cell cancer may not be presumed to be related to herbicide exposure.  The Board finds that the report of the NAS is of great probative value in evaluating the Veteran's claim.  Its conclusions are based on nationwide, peer-reviewed studies conducted over time with specific focus on the veteran population. The Veteran states that three sources have found it "more likely than not agent orange causes skin cancer."  He cites: "Rumwalt, Author Larry Berman; NAS Committee Report on Agent Orange; National Academy of Sciences Report on Agent Orange."  The evidence of record does not show that these publications identify Agent Orange as a cause of basal cell cancer.

Despite the lack of presumptive service connection, service connection based on direct causation may still be established.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Turning to Hickson element (3), nexus, the Board has carefully evaluated the evidence and finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current skin condition is related to his military service.

The Veteran underwent a VA-contracted medical examination for skin conditions in July 2012.  Upon review of the Veteran's medical history and claims folder, the examiner summarized the Veteran's medical history as follows: "The date of onset of the symptoms is unsure.  The claimant states the above condition began as bumps on his face and arms sometime in the 1970 to 1980 and began treatment at that time.  The condition has had several surgeries and treatments condition is on going.  Has had frequent cryro therapy with liquid nitrogen and surgical removal of multiple skin cancers.  Additionally, the claimant indicates the following: under physician care for these skin issues and has seen several doctors over the years and underwent surgeries and treatment."  It was noted that the Veteran has a "hypopigmented area on right temporal area 3.5 X 1 cm from cryrotherapy [sic] of skin cancer."  The most recent therapeutic procedure relating to the Veteran's malignant neoplasm was surgery in 2012.  See VA examination report of July 2012.

The examiner offered a negative nexus opinion, stating that "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The rationale for the July 2012 opinion was stated as: "2/9/2009 VAMC note history of multiple skin cancers.  11/14/11 follow up for scar from cryro 3/28/12, 4/25/12 notes history of actinic keratosis. 9/14/65 enlistment exam no skin issue. Exam 2/8/67 no skin issue. 11/14/70 idiopathic atrophi dermatitis. 4/26/66, 7/22/66 and 8/22/66 progressive skin disorder on right side Derm Clinic.  The above condition noted in service is an inflammatory skin condition related to eczema and is not the reason for the sun damage - actinic changes noted and treated over the years on claimant's face and sun exposed areas on arms.  Skin cancer is a common progression from actinic kearratosis [sic] and is not caused by the dermatitis noted in service."

It is a claimant's responsibility to support a claim for VA benefits.  See 38 U.S.C.A. § 5107(a) (West 2015).  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  The July 2012 examination report was based upon thorough examination of the Veteran and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (stating that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  The July 2012 VA examiner concluded that the Veteran's basal cell cancer "is a common progression from actinic kearratosis [sic] and is not caused by the dermatitis noted in service."  The physician explained that skin cancers follow sun exposure that damages the skin in the form of actinic changes.

The Board concludes that service connection for skin cancer is not warranted.  Service connection on a direct basis is not warranted because the weight of competent medical evidence is that the Veteran's current skin condition manifested years after service and was caused by sun exposure and not any aspect of service.  Furthermore, service connection on a presumptive basis for exposure to herbicide is not available for the diagnosed disorder.  There is no evidence that skin cancer and actinic keratoses are forms of chloracne or other acneform disorders for which the presumption is available.  The Veteran has not been diagnosed with chloracne or an acneform disorder.

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a) (2015).   Lay evidence may establish a medical diagnosis or causation when the non-expert (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1399 (Fed.Cir. 2012).  The absence of corroborating medical evidence may be considered, but may not be sole basis for refuting the credibility of lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Veteran is competent to report his skin symptoms.  See transcript of August 2015 Board hearing.  As a layperson, however, he is not competent to diagnose his skin condition and to determine its etiology.  The Board accords greater probative weight to the conclusion of the July 2012 examiner who evaluated the entire history and concluded that actinic keratoses leading to basal cell cancer was caused by sun exposure and not the dermatitis that the Veteran showed during military service.  That medical opinion is not contradicted by other competent medical evidence.  No medical opinion of record states that the Veteran's skin condition was caused by herbicide agents or is otherwise related to military service.

The weight of the credible and probative evidence demonstrates that the Veteran's current residuals of surgery to remove basal cell cancer first manifested after service and are not related to his active service.  The evidence does not support a nexus between the Veteran's service and his current skin condition, including a residual facial scar.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a sleep apnea disorder, to include as secondary to posttraumatic stress disorder, is denied.

Entitlement to service connection for a skin condition, to include skin cancer, facial scar, and chloracne, and to include as due to exposure to herbicides, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


